Citation Nr: 0933278	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether or not the appellant's spouse meets the criteria of 
"veteran" for the purposes of entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant is seeking VA benefits as a widow of an individual 
who died in March 1983.  The appellant testified at a 
personal hearing at the RO in January 2004.  The Board 
previously denied the appellant's claim in March 2005, and 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The appellant's representative 
before the Court and the VA Office of General Counsel filed a 
Joint Motion for Remand which was granted in a June 2006 
Order by the Court.  The Board remanded this case for further 
development in December 2006 and September 2008.  


FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of VA death benefits.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in May 2003, January 2007, August 2007 
and January 2009  VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  Significantly, the January 
2007 and August 2007 notices specifically provided the types 
of evidence that may be used to show qualifying service.  
Moreover, in accordance with the Board's prior remands, the 
January 2009 notice clearly set forth the requirements for 
establishing eligibility pursuant to 38 C.F.R. § 3.203 and 
the reasons why the evidence the appellant had submitted thus 
far was not adequate for purposes of showing qualifying 
service.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant in May 2003, which was prior to the 
July 2003 decision.  However, the Joint Motion determined 
that this letter was insufficient because it only notified 
the appellant of the evidence necessary to substantiate a 
claim for service connection for cause of death.  As 
discussed above, subsequent VCAA notices fully informed the 
appellant of the requirements to establish eligibility for VA 
benefits.  Although these VCAA notices were provided after 
the initial decision, the deficiency in the timing of these 
notices was remedied by readjudication of the issue on appeal 
in subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
underlying claim for service connection for cause of death.  
Further, the January 2007 and August 2007 VCAA letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date. 

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also notes that Congress, in enacting the VCAA 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  Thus, even though the appellant has 
received sufficient VCAA notice, as the law is dispositive in 
the instant claim, the VCAA is arguably not applicable.  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record includes private medical 
records and service records from the Philippine government as 
well as affidavits submitted by the appellant.  
Significantly, the record also contains a June 2003 document 
from the National Personnel Records Center (NPRC) stating 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Further, in February 2009, in response from a request from 
the RO, the NPRC responded that the record was fire related 
and there were no service treatment records.  Significantly, 
in response to a request to verify service, the NPRC again 
responded that the record was fire related and it could not 
verify service based on information furnished.  Under the 
circumstances, the Board finds that the RO has complied with 
the Board's prior remands and has met its duty to assist.  
See Stegall v. West, 11 Vet.App. 268 (1998).  In conclusion, 
the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had qualifying service as a 
member of the United States Armed Forces of the Far East 
(USAFFE) in the Philippine Commonwealth Army, including the 
recognized guerillas, during World War II.  The United States 
will pay compensation to any veteran disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131.  The law also authorizes payment of a pension 
to a veteran who has the requisite service or his surviving 
spouse.  38 U.S.C.A. § 1521.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  

In the present case, the RO attempted to verify the service 
of the appellant's husband.  In June 2003, the NPRC certified 
that the decedent had no service as a member of the 
Philippine Commonwealth Army, including as a recognized 
guerrilla in the service of the United States of America.  
Further, in February 2009, the NPRC responded that the record 
was fire related and there were no service treatment records.  
Significantly, in response to a request to verify service, 
the NPRC again responded that the record was fire related and 
it could not verify service based on information furnished 

The appellant has submitted affidavits from her husband prior 
to his death as well as private individuals and documents 
from the Philippine government, including Certification from 
the Armed Forces of the Philippines' Office of the Adjutant 
General and Affidavit for Philippine Army Personnel, in an 
attempt to prove her husband had qualifying military service.  
Importantly, these documents were not issued by the United 
States service department in accordance with 38 C.F.R.  
3.203(a).  As indicated above, the NPRC certified in June 
2003 that the appellant's husband had no service as a member 
of the Philippine Commonwealth Army, including as a 
recognized guerrilla in service of the United States of 
America.  Further, in a follow up request, the NPRC again 
indicated that it could not verify service based on 
information provided in February 2009.  No additional facts, 
such as alternate name spellings, or different dates of 
service/service numbers have been received to warrant 
recertification.

The appellant has also asserted that her husband's service 
records were destroyed in the fire at the NPRC.  However, 
although the February 2009 NPRC response indicated that the 
Veteran's records may be fire-related, the Board finds the 
NPRC's reference to the records being "fire-related" was 
meant to convey only that no reference to the decedent is 
contained in the NPRC's database, rather than that the 
decedent did serve in the U.S. military, but that his records 
were destroyed in the fire at the NPRC.  Otherwise, the two 
NPRC's negative responses to requests for verification of 
service would not have been issued.    

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for VA benefits is 
without legal merit.  The NPRC has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
husband's service, service still must be confirmed by the 
service department.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet.App. 
530, 532 (1992).  The documents submitted by the appellant 
are not service department documents and do not contain all 
of the required information such as length, time and 
character of service; and therefore are insufficient to 
establish qualifying service for purposes of VA benefits.  38 
C.F.R. § 3.203(a).  In short, under 38 C.F.R. §§ 3.41 and 
3.203, Philippine veterans (and their surviving spouses) are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro, supra; see also Dacoron v. Brown, 4 Vet.App. 115, 120 
(1993).  The Board notes that the law, and not the facts, is 
dispositive in this case.  As the law, and not the evidence, 
is dispositive, the appeal is denied due to the absence of 
legal merit.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband was not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, as the 
surviving spouse of the decedent, must be denied as a matter 
of law.




ORDER

The appellant's spouse was not a "veteran" for the purposes 
of entitlement to VA benefits.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


